5/11/2020 Three Thirteen Law, PLLC Mail - Fwd: Requested Documentation

From: Katie Webster <katie@musicwithmarclasses.com>
Date: Friday, May 8, 2020

Subject: Requested Documentation

To: segorl <segorl@aol.com>

Hi, Becky -

I'm happy to supply to you any and all documentation. | appreciate your diligence and always have.

Attached you'll find:

1. May 2017 Licensing Agreement signed by Music with Mar. and Mr. Froggy's Friends
2. January 13, 2020 default letter from Music with Mar.

3. April 8, 2020 Amendment emailed to me

4, April 23, 2020 Letter from Amanda Clay representing Music with Mar,

5. April 30, 2020 Response from Anthony Eugeni representing Mr. Froggy’s Friends

6. May 2, 2020 Response from Amanda Clay

7. Your 2019 Renewal letter

Please let me know if you have any questions or would like any further information. You may also share this information with other instructors and their attorneys.
My attorney's contact information is:

Anthony Eugeni, Esq

aeugeni@woodsoviatt.com

716-248-3212

I'm so sorry everyone is going through this. My heart is with you.

Many thanks,

Katie Webster

Mr. Froggy’s Friends, President
716-903-6593
katie@musicwithmarclasses.com

www.musicwithmarclasses.com

https://mail.google.com/mail/u/0?ik=b3ed30e53d&view=pt&search=all&permthid=thread-f%3A 166616967061 7860532&simpl=msg-f%3A 166616967061 7860532&simpl=msg-f%3A 1666 1696832573942... 2/6
5/11/2020 Three Thirteen Law, PLLC Mail - Fwd: Requested Documentation
Facebook Instagram Linkedin

8 attachments

ou » image003.jpg
Ir) 18K

2 5 WEBSTER Letter to Clay 04-30-20 (8121372).pdf

50K

P 3 WEBSTER 2020.04.06 Draft of Amendment to Music with Mar Agreement (8121518). pdf
76K

a 4 WEBSTER 04-23-20 Letter to Katie Webster (8121366).pdf
111K

P 1 WEBSTER Executed License Agreement with Music with Mar Inc.pdf
794K

Ey 2 WEBSTER Notice of Default by Music with Mar (January 2020) (8121367).doc
178K

5 6 WEBSTER Termination Letter to ALE 05-02-20 (8121368).pdf
112K

2 Beck Sego Renewal 2019.pdf
252K

https://mail.google.com/mail/u/0?ik=b3ed30e53d&view=pt&search=all&permthid=thread-f%3A 166616967061 7860532&simpl=msg-f%3A 166616967061 7860532&simpl=msg-f%3A 1666 1696832573942... 3/6
